DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37, 38, 42, 50, 51 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam, et al. (US Pre Grant Publication No. 2018/0279289 A1; see also 62/481,668, [“668”] with parallel citations)

Regarding claims 37 and 50, Islam discloses a method, performed by a network node, (paragraph 0097; see also 668, paragraph 0076) for handling a communication of blocks (paragraph 0095; see also 668, paragraph 0074) of physical channels or signals by a wireless device, the network node and the wireless device operating in a wireless communications network, (paragraphs 0096-0097; see also 668, paragraphs 0075-0076) the method comprising and a network node (paragraph 0097; see also 668, paragraph 0076)  configured to handle a communication of blocks of physical channels or signals by a wireless device, the network node and the wireless device being configured to operate in a wireless communications network, (paragraph 0097; see also 668, paragraph 0076) the network node being further configured to:

a. obtaining/obtain, from the wireless device a first indication of the capability of the wireless device to communicate a maximum number of blocks of physical channels or signals, the blocks operating with different numerologies during at least partly overlapping time resources, (The system of Islam discloses that a UE reports its maximum supported bandwidth to the base station/network node [paragraph 0097, 0100; see also 668, paragraph 0076, 0079]. The supported bandwidth indicates a maximum number of blocks of physical frequency channels that may be transmitted at the same time based on the numerologies and bandwidth of the involved channel(s) to be received by the UE [paragraph 0095 – the various frequency bandwidths of the numerologies include an associated number of PRBs, with the maximum bandwidth defining the number of numerologies that may be simultaneously received and, by extension the number of PRBs – Note that further details on transmitting multiple numerologies simultaneously is in the discussion, infra; see also see also 668, paragraph 0074]. The blocks on the different numerology channels may be overlapping [paragraph 0101- FDM multiplexed numerologies indicates simultaneous transmission in time, separated by frequency; see also 668, paragraph 0080]. Finally, Islam discloses that a single UE may be allocated simultaneous transmissions in different numerologies using resource blocks, with the bandwidth of the numerologies falling within the indicated maximum supported bandwidth [paragraph 0097-0098, 0103, 0156, 0200; in particular see 0103 in which a UE that transmits/receives multiple numerologies at the same time as long as the combined bandwidth is less than the maximum supported bandwidth; see also 668, paragraph 0076-0077, 0082, 0135, 0178].)

c. determining/determine, based on the first indication, a second indication for communication by the wireless device of a first number of blocks of physical channels or signals, the blocks operating with different numerologies during at least partly overlapping time resources, the second indication being at least one of a configuration and a scheduling, and the determining being based on the obtained first indication (Islam further discloses that the base station/network node indicates to the user endpoint one or more numerologies/partitions containing a first number of blocks [i.e. a configuration] and also schedules the UE on the numerologies/partitions [i.e. a scheduling] [paragraph 0097-0098, 0101, 0194 and fig. 15; see also 668, paragraph 0076-0077, 0080, 0153 – note that paragraph 0153 does not fully support paragraph 0194, but it does show the UE allocated transmissions in different configured uplink numerologies demonstrating the base station/network node configures the UEs with such partitions]. As noted above the partitions are restricted based on the supported bandwidth/first indication.)

Regarding claims 38 and 51, Islam discloses initiating sending the determined second indication to the wireless device (paragraph 0097-0098, 0101, 0194 and fig. 15; see also 668, paragraph 0076-0077, 0080, 0153).
Regarding claims 42 and 54, Islam discloses the determining comprises adapting the first number of blocks of physical channels or signals so that no more than the maximum number of blocks of physical channels or signals with different numerologies during the at least partly overlapping time resources are scheduled and/or configured by the network node. (Islam teaches that the system partitions the numerologies to limit the bandwidth to comply with the maximum bandwidth of the UE, limiting the bandwidth also limits the number of resource blocks assigned to the UE to be less than the maximum allowed by the maximum UE bandwidth [paragraph 0095, 0097-0098, 0103, 0156, 0200; in particular see 0103 in which a UE that transmits/receives multiple numerologies at the same time as long as the combined bandwidth is less than the maximum supported bandwidth; see also 668, paragraph 0074, 0076-0077, 0082, 0135, 0178].)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, et al. (US Pre Grant Publication No. 2018/0279289 A1; see also 62/481,668, [“668”] with parallel citations) as applied to claims 37 and 50 and further in view of Lin, et al. (US Pre Grant Publication No. 2019/0357226 A1).

Regarding claims 39 and 52, Lin fails to disclose sending a third indication of a priority of at least one of the physical channels and signals to the wireless device. In the same field of endeavor, Lin discloses a third indication of a priority of at least one of the physical channels and signals to the wireless device. (The system of Lin discloses transmitting an RRC message indicating the priority of a channel [paragraphs 0062, 0138].)
Therefore, since Lin discloses transmitting channel priority, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the channel priority of Lin in the system of Islam by having the base station/network node send a channel priority to the UE. The motive to combine is to allow the channels to have a priority of transmission associated with them for data prioritization.

Claims 43 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, et al. (US Pre Grant Publication No. 2018/0279289 A1; see also 62/481,668, [“668”] with parallel citations) as applied to claims 37 and 50 and further in view of Van Phan, et al. (US Pre Grant Publication No. 2018/0199228 A1).

Regarding claims 43 and 55, Islam fails to disclose a priority applies for a first block comprising at least a first type of signal or physical channel over a second block, the second block not comprising the first type of signal. In the same field of endeavor, Sahara discloses a priority applies for a first block comprising at least a first type of signal or physical channel over a second block, the second block not comprising the first type of signal. (Van Phan discloses the use of a high priority uplink resource block used for control signaling [i.e. a first block] that has a higher priority over a standard data block [i.e. a second block] [paragraph 0043].)
Therefore, since Van Phan discloses high priority resource blocks, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the high priority resource blocks of Van Phan with the system of Islam by having some of the resource blocks be high priority blocks comprising control signals, such as a first block, and have second blocks be low priority data blocks. The motive to combine is to give high priority to critical control signals.

Allowable Subject Matter

Claims 31-36 and 44-49 are allowed.
Claims 40, 41 and 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 31 and 44, the prior art fails to teach, suggest or disclose obtaining an indication for communication of a first number of blocks of physical channels or signals, the blocks operating with different numerologies during at least partly overlapping time resources, the indication being at least one of: a configuration and a scheduling, determining a second number of the blocks of physical channels or signals to communicate during a first set of at least partly overlapping time resources, the determining being based on the obtained indication and a capability of the wireless device to communicate a maximum number of blocks of physical channels or signals, the blocks operating with different numerologies during at least partly overlapping time resources, and communicating the determined second number of the blocks of physical channels or signals during the first set of at least partly overlapping time resources, the blocks operating with different numerologies during at least partly overlapping time resources. That is, looking to the closest prior art of record, Islam teaches that a base station receives a maximum bandwidth of a UE and uses this to determine a maximum number of resource blocks that can be in the various assigned numerologies the UE uses to transmit. Therefore, the system of Islam fails to disclose that the wireless device determines the second number of blocks. In addition Islam is deficient in teaching obtaining an indication for communication of a first number of blocks of physical channels or signals, the blocks operating with different numerologies during at least partly overlapping time resources, the indication being at least one of: a configuration and a scheduling. It is further noted that Islam also fails to disclose that the UE communicates the determined second number of blocks (That is, Isalm teaches that the UE is assigned numerologies for uplink transmission comprising the second number of blocks and the UE is then scheduled for transmission on a subset of the second number of blocks). Looking to the prior art, the system of Lin (US Pre Grant Publication No. 2019/0357226 A1) teaches that the UE may select an appropriate numerology for use (paragraph 0057) and it is known in the art that the base station could signal utilized numerologies to the UE. However, using the teaching of Lin to generalize UE based selection of numerology such that the base station based numerology selection of Islam could be moved to the UE and then further modifying the system of Islam as modified by Lin using a generic teaching of signaling utilized numerologies to cause the base station to send a list of numerologies of the type claimed here to then later be selected by the UE was deemed to be beyond the skill of a person of ordinary skill given the number and type of combinations required. Furthermore, even if this combination is made it leaves serious gaps as to how the system will successfully operate, such as how does the base station know what resources the UE has chosen for transmission, how is the UE scheduled to use the resources, exc. Therefore, the prior art fails to teach suggest or disclose all elements of the claimed invention.
Regarding claims 32-36 and 45-49, the claims depend from independent claims 31 and 44 and are allowable for at least the reasons stated with respect to those claims, supra.
Regarding claims 40 and 53, the prior art fails to teach, suggest or disclose sending, to the wireless device, a fourth indication, the fourth indication indicating a configuration for the wireless device to refrain from communicating a third number of blocks of physical channels or signals during the first set of at least partly overlapping time resources, the third number being equal to the first number of blocks minus the maximum number of blocks. That is, no art teaching this feature could be located. Furthermore, it is not clear why such art would be combined with the system of Islam, if it did exist, as the system of Islam does not have a fixed “maximum” number of blocks from which such a calculation could be made, as the “maximum” number of blocks varies on the numerologies utilized and it is not clear how this would be calculated with respect to the regions that are not a part of the assigned numerologies of the UE. Furthermore, no additional transmission is needed in Islam to show to refrain from transmitting, as the UE knows not to transmit in an unallocated region.
Regarding claim 41, the claim depends from claim 40 and is therefore allowable for at least the reasons stated with respect to claim 40, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Park, et al. (US Pre Grant Publication No. 2021/0153180 – disclosing base station numerology selection (paragraph 0072)

b. Dinan, et al. (US Pre Grant Publication No. 2018/0279229 – disclosing a base station may configure a UE to select a numerology (paragraph 0138)

c. Jo, et al. (US Pre Grant Publication No. 2020/0136882) – disclosing the use of reference numerologies as a base numerology supported by all UEs (paragraph 0202)

d. Li et al. (US Pre Grant Publication No. 2020/0022131) – disclosing the base station may allocate bandwidth to a UE based on reported bandwidth capability, including consideration for numerology/subcarrier spacing (paragraph 0047-0052, 0058)

e. Takeda, et al. (US Pre Grant Publication No. 2020/0322925) – disclosing UE selection of numerology (paragraph 0009)

f. Lin, et al. (US Pre Grant Publication No. 2018/0035421) – disclosing selecting numerologies for a UE based on UE capabilities (paragraph 0041)

g. R2-1703330 (Author Unknown, Numerology configuration in NR, Doc, No. R2-1703330, pages 1-6, pages 1-6 1 April 2017) – disclosing initial/default and subsequent numerology assignments
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466